UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1768



MICHAEL J. SINDRAM,

                                            Plaintiff - Appellant,

          versus


PRESIDENTIAL   TOWERS  CONDOMINIUM;   ALFREDA
DEMOSS; TONY MARTELLA; DARRYL R. POLLOCK,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-1493-AW)


Submitted:   September 9, 2004        Decided:   September 14, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se. Jeffrey Roger Schmieler,
SAUNDERS & SCHMIELER, Silver Springs, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael J. Sindram appeals the district court’s order

denying his motion for clarification and modification of order and

for related relief.       We have reviewed the record and dismiss the

appeal as frivolous.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -